DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ submission, filed on 12/17/2021, in response to claims 1-20 rejection from the non-final office action (10/07/2021), by amending claims 1, 3-4, 6, 11-13, 15, and 19-20 is entered and will be addressed below. 

Claim Interpretations
The examiner notices many items in the claim(s) are not shown in the drawing. While these items may not affect the understanding of current claim. Future amendment may raises drawing issues depending on the claimed structural relationship.

The newly added limitation “wherein an edge of the recycling container extends in a direction adjacent to the rotating shaft to form a carrying part, the transmitter is disposed on a side of the evaporation source baffle away from the carrying part, and the receiver is disposed on a side of the carrying part away from the evaporation source baffle“ of claims 1, 11, and 19 describes the location of the transmitter and receiver. It is not the direction of the transmitter and receiver are facing away from each other. If Applicants argue Applicants’ disclosure describe that the transmitter and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a recycling structure” of claim 1. This is considered as a recycling container and a cooling plate as defined in claim 2 (and the Specification). In claims 11 and 19, the “a recycling structure” is directly modified by “a recycling structure comprising a recycling container and a cooling plate”.
The “a moving structure” of claims 1 and 11, this is considered as a lifter and a connecting rod as defined in claim 7 and 16 (and the Specification).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

The “the evaporation source baffle is internally provided with a heating resistor ring” of each independent claims 1, 11, and 19, the claim does not specify internal to what, Applicants’ Figs. 1-3 clearly show the heating resistor ring 102 is internal to the chamber 100 but external to the evaporation source baffle 101. This portion of the claim will be examined accordingly. If Applicants’ argue that the heating resistor ring has to be internal to the evaporation source baffle (embedded resistor ring heater), please point out the support in the Specification. 

Note also the “baffle” is described as “components such as internal baffles and adherence prevention plates”. Any component inside that chamber that has unwanted deposition is considered as the claimed “baffle”.

The “an accommodating tank” of each independent claims 1, 11, and 19, Applicants Figs. 1-3 clearly show that the accommodating tank 106 is an internal 

The “adjacent to a side of the bottom plate” of each independent claims 1, 11, and 19 is considered as “close to a side of the bottom plate (than the top plate and the side plates)”, therefore, no 112 rejection is applied.

The “an edge of the recycling container extends in a direction adjacent to the rotating shaft to form a carrying part” of claims 4 and 13, this is considered “an edge of the recycling container extends in a direction adjacent to the rotating shaft (than all other edges of the recycling container) to form a carrying part”, therefore, no 112 rejection is applied.

The “wherein one end of the connecting rod is hinged with the lifter” of claims 7, 16, and 19, the interpretation of “hinged” is inclusive of “affixed”, see Definify.com. If Applicants argue that hinged should be limited to pivoting (e.g. open door by pivoting joint), please provide affidavit that is the meaning in the original Chinese disclosure and preferable an explanation that how it works with lifter to perform the function of lifting.

	The “condensed water passes through the hollow cavity” of claims 10, 11, and 19, the condensed water is considered as water in liquid state instead of vapor/steam. If 

There are numerous “when” in various claims. The timing of the operation of the apparatus is considered an intended use of the apparatus. An apparatus that is capable of processing at required timing is considered read into the claim.
	
	It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “the transmitter is adjacent to a connection point between the evaporation source baffle and the rotating shaft“ of each independent claims 1, 11, and 19, it is not clear how “close” the transmitter has to be to the connection point to be considered as “adjacent to. 
This portion of claims 4 and 13 will be examined inclusive comparing to any other component in the chamber.

Claims 6 and 15 each recites “the moving structure is adjacent to one of the side plates, the recycling cover plate is disposed adjacent to a surface of the one of the side plates, and the recycling cover plate is adjacent the bottom plate”, not only “adjacent to”  is a relative term, Figs. 1-3 show that the recycling cover plate 113 is closest to the top surface of the moving structure and closest to the top plate. “Adjacent to” in these two terms are comparing to remote components in the chamber. 
This portion of claims 6 and 15 will be examined inclusive comparing to any other component in the chamber.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as unpatentable over Shimura (JP 2011094197, hereafter ‘197), in view of Stall et al. (US 5336324, hereafter ‘324), Kuan et al. (US 20080199609, hereafter ‘609), Jung et al. (US 20060144325, hereafter ‘325) and Liao et al. (US 20060076555, hereafter ‘555).
‘197 teaches some limitations of:
	Claim 1: vapor deposition apparatus 1 includes a chamber (deposition chamber) 2, a crucible 4 disposed in the chamber 2 for containing the vapor deposition material 3, and a vapor deposition heater (vapor deposition heating apparatus) for heating the vapor deposition material 3 in the crucible 4. ) 5, a shutter 6 that covers the opening 4a of the crucible 4, a collection container 7, and a shutter heater (shutter heating device) 8 that
heats the shutter 6 (Fig. 1 or 4, English translation, page 4, 1st paragraph), it can be heated at an optimum temperature for evaporating or sublimating the vapor deposition material of the corresponding crucible 4 (page 5, lines 3-4), the chamber 2 is evacuated to a predetermined degree of vacuum (page 6, line 7, the claimed “A vacuum evaporation device, comprising an evaporation chamber formed and sealed by interconnecting a top plate, a bottom plate and a plurality of side plates, wherein the evaporation chamber is provided with an evaporation source and a material recycling device corresponding to the evaporation source”, note the collection container 7 is the claimed “a material recycling device”),
	the shutter 6 disposed on the collection container 7 is heated by the shutter heater 8 (21), and the vapor deposition material deposited on the shutter 6 is removed adjacent to a side of the bottom plate” as the heater 8 or 21 is internal to the chamber 2, see claim interpretation above; and the collection container 7 is the claimed “and a recycling structure”), when the vapor deposition material adheres and accumulates on the shutter main body 13, the shutter main body 13 is moved onto the collection container 7, and the shutter main body 13 is heated by the shutter heater 8. Since the vapor deposition material deposited on the shutter body 13 is evaporated or sublimated again and collected in the collection container 7 (middle of page 7, the claimed “and the recycling structure receives the residual material detached from the evaporation source baffle”);
These shutters 6 are configured to include a rotation shaft 11 and a disc-shaped shutter body 13 that is integrally provided on the rotation shaft 11 via a support shaft 12 (‘197, page 5, 7th paragraph, the claimed “wherein a rotating shaft is connected to an end of the evaporation source baffle away from the evaporation source“),

‘197 does not teach the other limitations of:
Claim 1: (1A) (a heating resistor) ring, (the heating resistor) ring (is configured to heat the evaporation source baffle),

(1C) wherein the vacuum evaporation device further comprises a sensor, the sensor comprises a transmitter and a receiver, and the recycling structure is aligned with the evaporation source baffle through the transmitter and the receiver when the moving structure moves the recycling structure to recycle the residual material;
(1D) and the transmitter is adjacent to a connection point between the evaporation source baffle and the rotating shaft;
(1E) wherein an edge of the recycling container extends in a direction adjacent to the rotating shaft to form a carrying part, the transmitter is disposed on a side of the evaporation source baffle away from the carrying part, and the receiver is disposed on a side of the carrying part away from the evaporation source baffle.  
Claim 3: (3A) wherein the transmitter and the receiver are each provided with an indicator light, and the indicator light is red or green; 
(3B) the transmitter is disposed on the evaporation source baffle; and 
the receiver is disposed outside the recycling container.
Claim 4: wherein when the indicator light of the receiver and the indicator light of the transmitter both display red, the rotating shaft rotates the evaporation source baffle, and the moving structure moves the recycling structure to make the evaporation source baffle align with the recycling structure; and 
when the indicator light of the receiver and the indicator light of the transmitter both display green, the evaporation source baffle is aligned with the recycling structure.  


‘324 is an analogous art in the field of Apparatus For Depositing A Coating On A Substrate (title) vaporizing means for creating the vapor from the source material (col. 5, lines 33-34). ‘324 teaches that Flux box assembly 180 further includes a diffuser plate 192 (Figs. 5, 7, and 9, col. 12, lines 20-210), Attached to that surface of diffuser plate 192 which faces cavity 184 when diffuser plate 192 is in assembled position on body 182 is an electrical resistance heating element 210 which includes two spaced apart heating portions 212 and 214 (col. 12, lines 28-33), each succeeding ring on heating portions 212 and 214 and the connecting members therebetween (col. 13, lines 11-12).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have changed the shape of the heater 8 from linear to ring shape (the limitation of 1A), as taught by ‘324. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.

7 can be brought close to (page 5, 1st complete paragraph). However, ‘197 does not teach the specific mechanism that bought the container 7 close to the shutter main body 13.

‘609 is an analogous art in the field of An apparatus and a method for compensating uniformity of film thickness are provided. A shielding plate is provided between a vapor deposition object and an evaporation source (abstract). ‘609 teaches that Referring to FIG. 2, the film thickness uniformity compensating apparatus 100 comprises at least a shielding plate 102 and a moving component 104. The moving component 104 is coupled to the shielding plate 102 ([0026], last sentence), as shown in FIG. 3A, in the present embodiment, the movements of the shielding plate can comprise at least moving transversely along the X-axis (defined as a horizontal movement), rotating around the Z-axis (on the XY plane, defined here as a horizontal rotation), lifting upwards or downwards along the Z-axis, and rotating around the Y-axis (on the XZ plane, defined here as a vertical rotation), etc. ([0028], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added the moving mechanism in Fig. 3A of ‘609 to control the movement of the container of ‘197 (the limitations of 1B and 7), for the purpose of control the movement of container close to st complete paragraph). Note a person of ordinary skill in the art would have known that the moving mechanism is capable of moving any component, including the recycling container.

‘197 further teaches that When the shutter main body 13 is positioned on the opening 7a of the recovery container 7 in this way, the shutter main body 13 is disposed so that a slight gap is left between the recovery container 7 and the shutter main body 13. 7 can be brought close to (page 5, 1st complete paragraph). However, ‘197 does not teach the specific control of the gap that bought the container 7 close to the shutter main body 13.

‘325 is an analogous art in the field of Driving Shaft Of Effusion Cell For Deposition System And Deposition System Having The Same (title), The effusion cell then vaporizes and effuses the organic material while moving up and down ([0010], last sentence). ‘325 teaches that Referring to FIG. 3, FIG. 4, FIG. 5A, FIG. 5B, and FIG. 6, the collision-preventing apparatus may include a driving part 110 configured to move at least one shelf 112 up and down, a detection part 120 for detecting the distance between adjacent shelves 112a and 112b using a sensor 122, and a control part 130 for comparing data received from the detection part 120 with preset data to control the operation of the driving part 110 ([0049]), The distance measurement sensor 122 may be a non-contact sensor, such as an ultra sonic sensor, a light sensor, an optical fiber sensor, an infrared ray sensor, or an ultra violet sensor ([0054]). Note the sensor 122 

‘555 is solving similar problem of a distance measuring unit … automatically adjusting the relative positions of the organic light-emitting device and the detector according to the detecting result of the distance measuring unit (abstract), repairing deposited film layer ([0012]). ‘883 teaches that If the original distance D1 is judged as an unsuitable operation distance by the processing controller 13, the processing controller 13 may generate a first control signal, by which the organic light-emitting device 3 and the detector 15 (or the optical amplifier 18) are controlled to move relatively until the distance between the organic light-emitting device 3 and the detector 15 (Fig. 1, [0027], 4th last sentence). In short, the transmitter/light-emitting device 3 is separated from the receiver/detector 15.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added a sensor 122, between the recovery container 7 and the shutter main body 13, extending outside the recovery container 7 (the recycling container), of ‘197, for the purpose of preventing collision, as taught by ‘325 ([0049]) and to control the gap distance, as required by ‘197 (page 5, 1st complete paragraph). Furthermore, to have separated the sensor 122 into separated transmitter/light-emitting device and receiver/detector, each on the shelf 112a and 112b of ‘325 then combined with ‘197 (the limitations of 1C and 1D), as taught by ‘555, for its suitability for distance control with predictable results. The selection of prima facie case of obviousness. MPEP 2144.07. Note adding indicator light to signal for operator is well-known technique. As for the location of the transmitter is attaching to the evaporation source baffle and the receiver is attaching to the recycling container and the receiver away from each other, this is limited choice by KSR (the limitation of 1E and 3B) and simple re-arrangement of parts. Note adding red indicator light means “stop/no go” and green indicator light means “go” to signal for operator is well-known technique (the limitation of 3A).

‘197 further teaches the limitations of:
Claim 2: the collection container 7 intrinsically having an internal volume (the claimed “wherein the recycling structure comprises: a recycling container, wherein the recycling container is provided with an accommodating tank, and the accommodating tank is configured to collect the residual material from the evaporation source baffle”, see claim interpretation above as tank being an internal volume); 
since the inside of the collection container 7 is cooled by the cooling means 14, the vapor of the vapor deposition material scattered to the collection container 7 side solidifies more quickly and reliably and is collected in the collection container (page 7, lines 2-4, the claimed “and a cooling plate, wherein the cooling plate is disposed at a bottom of the accommodating tank, and the cooling plate is configured to cool detached residual material to make the residual material to be solid to adhere to the accommodating tank”).  
Claim 5: you may make it cover the collection | recovery container 7 so that opening and closing is possible by providing the lid | cover which consists of the rd complete paragraph, the claimed “wherein the evaporation chamber further comprises a recycling cover plate, and the recycling cover plate is configured to cover an opening of the accommodating tank so as to seal the accommodating tank when performing vapor deposition in the evaporation chamber”).
Claims 6 and 9: the imported moving mechanism from ‘609 would be closer to some remote component of the chamber (the claimed “wherein the moving structure is adjacent to one of the side plates, the recycling cover plate is disposed adjacent to a surface of the one of the side plates, and the recycling cover plate is adjacent the bottom plate”, see claim interpretation above); 
you may make it cover the collection | recovery container 7 so that opening and closing is possible by providing the lid | cover which consists of the structure similar to the shutter 6. FIG. That is, in the standby state before film formation (evaporation) is performed on the substrate W, while all the crucibles 4 are covered with the shutters 6, the recovery container 7 is covered with a lid so that It is possible to prevent the collected vapor deposition material from floating as particles. In addition, even during vapor deposition, by moving the shutter 6 to a position where it does not rd complete paragraph, the claimed “and when the vapor deposition is performed in the evaporation chamber, the moving structure moves the recycling structure to the recycling cover plate, and the recycling cover plate covers the opening of the accommodating tank so as to seal the accommodating tank” of claim 6, note the timing of the operation is an intended use of the apparatus, and “cover with a lid” means either moving the recycling structure to the recycling cover plate or moving the recycling structure to the recycling cover plate to the recycling structure, obvious to choose the former as limited choice, alternative, consider the left shutter 13 in Fig. 1 as the lid, and “wherein the recycling cover plate is a detachable recycling cover plate” of claim 9).  
Claim 10: The cooling means 14 includes a cooling water circulation device that circulates cooling water in a circulation flow path (not shown) provided in the recovery container 7 (page 5, 2nd complete paragraph, the claimed “wherein a hollow cavity is formed inside the cooling plate, and condensed water passes through the hollow cavity”).  

	‘609 further teaches the limitations of:
	Claim 8: a shielding plate is provided between the evaporation source and the vapor deposition object. The shape of the shielding plate can be any one as shown in FIG. 6 or other pattern not shown ([0048], Fig. 3A also shows a bolt connecting the shielding plate 102, the claimed “wherein the connecting rod and the recycling container are detachably connected”).

	The combination of ‘197, ‘324, ‘609, ‘325, and ‘555 further teaches the limitation of:

	
  	Claim 11 is rejected for substantially the same reason as claims 1, 2, and 10 rejection above.

	Claims 12-18 are rejected for substantially the same reason as claims 3-9 rejection above, respectively.

 	Claim 19 is rejected for substantially the same reason as claims 1, 2, 7, and 10 rejection above.

Claim 20 is rejected for substantially the same reason as claim 3 rejection above.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112 rejection, see the bottom of page 9, Applicants’ replacing one relative term with another still invokes 112(b) issue.
In regarding to the 35 USC 103 rejection over ‘197, ‘324, ‘609, ‘325, and ‘833 (now replaced with ‘655), Applicants argue that Jung ‘325’s sensor 122 is facing the shelf 112b, see the top of page 13 and dispose the transmitter 122 away from the 
This argument is found not persuasive.
As discussed in the claim interpretation above, the claim merely requires the transmitter and receiver are disposed away from each other from the carrying part and evaporation source baffle. It is not that the transmitter and the receiver facing away from each other.
Applicants also did not disclose what type of sensor is used.
‘325’s light sensor can be placed on the side away from the shelves 112a and 112b by merely open a hole in the light path on the shelves 112a and 112b or adding a window. Adding a hole for light path or a transparent window is well-known technology in the art. For example, US 20200217657 is cited for distance sensor 194 through window 190 (Fig. 1). 
	The argument against ‘883 is attacking reference individually. The examiner switches to ‘555 partly because it shows a drawing and partly because the sensing light passing through an optical amplifier 18 (Fig. 1). ‘883 is not taken out because of any deficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200217657 is cited for distance sensor 194 through window 190 (Fig. 1). 

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716